
	
		II 
		Calendar No. 624
		109th CONGRESS
		2d Session
		S. 374
		[Report No. 109–344]
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2005
			Mr. Thune (for himself
			 and Mr. Johnson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			September 20, 2006
			Reported by Mr. McCain,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide compensation to the Lower Brule
		  and Crow Creek Sioux Tribes of South Dakota for damage to tribal land caused by
		  Pick-Sloan projects along the Missouri River.
	
	
		1.Short titleThis Act may be cited as the
			 Tribal Parity
			 Act.
		2.FindingsCongress finds that—
			(1)the Pick-Sloan Missouri River Basin Program
			 (authorized by section 9 of the Act of December 22, 1944 (commonly known as the
			 Flood Control Act of 1944) (58 Stat.
			 891)), was approved to promote the general economic development
			 of the United States;
			(2)the Fort Randall and Big Bend dam and
			 reservoir projects in South Dakota—
				(A)are major components of the Pick-Sloan
			 Missouri River Basin Program; and
				(B)contribute to the national economy;
				(3)the Fort Randall and Big Bend projects
			 inundated the fertile bottom land of the Lower Brule and Crow Creek Sioux
			 Tribes, which greatly damaged the economy and cultural resources of the
			 Tribes;
			(4)Congress has provided compensation to
			 several Indian tribes, including the Lower Brule and Crow Creek Sioux Tribes,
			 that border the Missouri River and suffered injury as a result of 1 or more
			 Pick-Sloan Projects;
			(5)the compensation provided to those Indian
			 tribes has not been consistent;
			(6)Missouri River Indian tribes that suffered
			 injury as a result of 1 or more Pick-Sloan Projects should be adequately
			 compensated for those injuries, and that compensation should be consistent
			 among the Tribes; and
			(7)the Lower Brule Sioux Tribe and the Crow
			 Creek Sioux Tribe, based on methodology determined appropriate by the General
			 Accounting Office, are entitled to receive additional compensation for injuries
			 described in paragraph (6), so as to provide parity among compensation received
			 by all Missouri River Indian tribes.
			3.Lower brule sioux
			 tribeSection 4(b) of the
			 Lower Brule Sioux Tribe Infrastructure Development Trust Fund Act
			 (Public Law
			 105–132;
			 111
			 Stat. 2565) is amended by striking $39,300,000
			 and inserting $186,822,140.
		4.Crow creek sioux
			 tribeSection 4(b) of the Crow
			 Creek Sioux Tribe Infrastructure Development Trust Fund Act of 1996
			 (Public Law
			 104–223;
			 110
			 Stat. 3027) is amended by striking $27,500,000
			 and inserting $105,917,853.
		
	
		1.Short titleThis Act may be cited as the Lower
			 Brule and Crow Creek Tribal Compensation Act.
		2.FindingsCongress finds that—
			(1)the Pick-Sloan Missouri River Basin Program
			 (authorized by section 9 of the Act of December 22, 1944 (commonly known as the
			 Flood Control Act of 1944) (58 Stat.
			 891)), was approved to promote the general economic development
			 of the United States;
			(2)the Fort Randall and Big Bend dam and
			 reservoir projects in South Dakota—
				(A)are major components of the Pick-Sloan
			 Missouri River Basin Program; and
				(B)contribute to the national economy;
				(3)the Fort Randall and Big Bend projects
			 inundated the fertile bottom land of the Lower Brule and Crow Creek Sioux
			 Tribes, which greatly damaged the economy and cultural resources of the
			 Tribes;
			(4)Congress has provided compensation to
			 several Indian tribes, including the Lower Brule and Crow Creek Sioux Tribes,
			 that border the Missouri River and suffered injury as a result of 1 or more
			 Pick-Sloan Projects;
			(5)the compensation provided to those Indian
			 tribes has not been consistent;
			(6)Missouri River Indian tribes that suffered
			 injury as a result of 1 or more Pick-Sloan Projects should be adequately
			 compensated for those injuries, and that compensation should be consistent
			 among the Tribes; and
			(7)the Lower Brule Sioux
			 Tribe and the Crow Creek Sioux Tribe are entitled to receive additional
			 compensation for injuries described in paragraph (6).
			3.Lower Brule Sioux
			 TribeSection 4(b) of the
			 Lower Brule Sioux Tribe Infrastructure Development Trust Fund Act
			 (Public Law
			 105–132;
			 111
			 Stat. 2565) is amended by striking $39,300,000
			 and inserting $129,822,085.
		4.Crow Creek Sioux
			 TribeSection 4(b) of the Crow
			 Creek Sioux Tribe Infrastructure Development Trust Fund Act of 1996
			 (Public Law
			 104–223;
			 110
			 Stat. 3027) is amended by striking $27,500,000
			 and inserting $69,222,084.
		5.Treatment as final
			 compensationThis Act shall be
			 considered to be full and final compensation to the Lower Brule Sioux Tribe and
			 the Crow Creek Sioux Tribe for damages caused by construction of the Fort
			 Randall Dam and the Big Bend Dam under the Pick-Sloan Missouri River Basin
			 Program.
		
	
		September 20, 2006
		Reported with an amendment
	
